 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    FRADARIO BRIM,

           Plaintiff,
                                                      Case No. 18-cv-24-jdp
      v.

    CHRISTOPHER STEVENS, JAY VAN
    LANEN, WILLIAM SWIEKATOWSKI,
    JOHN KIND, SCOTT ECKSTEIN,
    CATHY FRANCOIS, AMY ZIRBEL,
    JIM SCHWOCHERT AND REBECCA
    PAULSON,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




           /s/                                                4/4/2019
           Peter Oppeneer, Clerk of Court                     Date




 
